DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the center region of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakate et al. (US Publication 2017/0345567).

    PNG
    media_image1.png
    469
    556
    media_image1.png
    Greyscale


Figure 1B of Sakate with Examiner’s Comments (Figure 1BEC)

    PNG
    media_image2.png
    423
    445
    media_image2.png
    Greyscale

Figure 1C of Sakate with Examiner’s Comments (Figure 1CEC)

In re claim 1, Sakate discloses a multi-layer ceramic capacitor, comprising: 
a ceramic body including: 
ceramic layers (11a2 – Figure 1C, ¶17) laminated in a first direction (Figure 1C), 
first internal electrodes (11a1 connected to 12– Figure 1C, ¶17) and second internal electrodes (11a1 connected to 13 – Figure 1C, ¶17) that are disposed between the ceramic layers (Figure 1), 
a facing portion (area where 11a1 overlap with one another – Figure 1B) in which the first internal electrodes (11a1 connected to 12– Figure 1C) and the second internal electrodes (11a1 connected to 13 – Figure 1C) face in the first direction, 
a first end surface (left surface of 10 – Figure 1C, ¶17) to which the first internal electrodes are drawn from the facing portion (Figure 1B), 
a second end surface (right surface of 10 – Figure 1C) to which the second internal electrodes are drawn from the facing portion (Figure 1B), and 

a first external electrode (12 – Figure 1B) that covers the first end surface (Figure 1B); and 
a second external electrode (13 – Figure 1B) that covers the second end surface (Figure 1B), wherein the facing portion includes: 
a first region (R1 – Figure 1CEC) including at least one element among manganese, a rare- earth element, and magnesium, and having a flat distribution of a concentration of the at least one element along the first direction (¶22, Figure 3A; Note that the flattened portion of the curve shows a constant distribution of Manganese which coincides with R1 of Figure 1CEC), and 
a second region (R2 – Figure 1CEC) disposed between the cover (11b – Figure 1CEC) and the first region (R1 – Figure 1CEC) and having an increasing concentration of the at least one element from the first region toward the cover (¶22, Figure 3A, Note that the curve shows an increasing distribution of Manganese which coincides with R2 of Figure 1CEC) and 
wherein the ceramic layers include: 
a capacitance forming layer (CL – Figure 1BEC) sandwiched between the first internal electrode (11a1 connected to 12 – Figure 1BEC) and the second internal electrode (11a1 connected to 13 – Figure 1BEC), and  20Patent 
Attorney Docket No.: 86462.19TYSO29US a dummy layer (DL – Figure 1BEC) sandwiched between the first internal electrodes or between the second internal electrodes and extending across the first region (R1 – Figure 1CEC, Figure 1BEC) and the second region (R2 – Figure 1CEC, Figure 1BEC). Note that the Examiner is taking the dummy layer to extend from the first region to the second region here. The Dummy layer is sandwiched between the first internal electrodes. 
	In re claim 2, Sakate discloses the multi-layer ceramic capacitor according to claim 1, as explained above. Sakate further discloses wherein a dimension of the dummy layer (DL – 
In re claim 4, Sakate discloses the multi-layer ceramic capacitor according to claim 1, as explained above. Sakate further disclose the cover (11b –Figure 1B) is provided in a pair (Figure 1B, Figure 1C), the pair of covers being disposed on both sides of the facing portion (portion where 11a2 overlap with one another – Figure 1B, Figure 1C) in the first direction, the second region (R2 – Figure 1CEC) is provided in a pair (Figure 1CEC), each one of the pair of second regions being disposed between a corresponding one of the pair of covers (either top or bottom 11b – Figure 1CEC, Figure 1B) and the first region (R1 – Figure 1CEC), and the dummy layer (DL – Figure 1BEC) is provided in a pair, each one of the pair of dummy layers extending across the first region and a corresponding one of the pair of second regions (Figure 1BEC, Figure 1CEC). Note that the Examiner is taking the dummy layer to extend from the first region to the second region here. The Dummy layer is sandwiched between the first internal electrodes. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakate et al. (US Publication 2017/0345567).
In re claim 3, Sakate discloses the multi-layer ceramic capacitor according to claim 1, as explained above. Sakate further discloses the dummy layer (DL – Figure 1BEC) is twice the thickness of the capacitance layer (CL – Figure 1BEC). Sakate does not disclose wherein a dimension of the dummy layer in the first direction is 5 µm or more and 10 µm or less. However it is well-known in the art at the effective filing date of the invention that the capacitance of the device is proportional to the thickness of the capacitance layer. Therefore, it would have been an obvious matter of design choice to alter the thickness of the capacitance layer, and thus the dummy layer, to realize a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the concentration of the at least one element in the first region falls within a range of ±3 times a standard deviation of the concentration of the element with respect to a mean value of the concentration.  The prior art further does not teach nor suggest (in combination with other claim limitations) a center region located at the central portion of the facing portion of internal electrodes has a concentration of the at least one element that falls within a range of ±3 times a standard deviation with respect to a mean value of the concentration of the element in the center region. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848